PER CURIAM:
In these consolidated appeals, Danny Antonio Jordan, Sr., and Brandi LaToya Jordan appeal the district court’s order denying their motion to amend the judgment order entered on November 5, 2003. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Jordan, Nos. CR-01-70031-6-001; CR-01-70031-6-002 (W.D.Va. Jan. 26, 2005). We grant the Government’s motion to file its informal brief out of time, grant Brandi Jordan’s motion to amend her informal brief, and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED